United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2249
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Conrad A. Jasper,                        *
                                         *           [PUBLISH]
             Appellant.                  *
                                    ___________

                              Submitted: December 14, 1998

                                   Filed: February 17, 1999
                                    ___________

Before MCMILLIAN, LAY and HALL,1 Circuit Judges.
                           ___________


PER CURIAM.


       Conrad A. Jasper pled guilty to one count of conspiracy to distribute and possess
with the intent to distribute cocaine base in violation of 21 U.S.C. § 846 and 18 U.S.C.




      1
        The Honorable Cynthia H. Hall, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
§ 2. The district court2 held a hearing on Jasper’s objection to the assessment in the
Presentence Report of a three-level enhancement of his offense level for being a
manager or supervisor of a criminal conspiracy, pursuant to United States Sentencing
Guidelines (U.S.S.G.) § 3B1.1(b). The court found the enhancement was appropriate.
The court sentenced Jasper to 70 months imprisonment followed by five years of
supervised release. Jasper appeals the three-level enhancement for being a manager
or supervisor. We affirm.

                                           I.

       U.S.S.G. § 3B1.1 provides for a three-point increase in a base offense level “[i]f
the defendant was a manager or supervisor (but not an organizer or leader) and the
criminal activity involved five or more participants or was otherwise extensive . . . .
” U.S.S.G. § 3B1.1(b). The district court considers the following factors when
determining whether an upward adjustment is appropriate: “the nature of the
defendant’s role in the offense, the recruitment of accomplices, and the degree of
participation in planning or organizing the offense.” United States v. Loveless, 139
F.3d 587, 594 (8th Cir. 1998) (quoting United States v. Flores, 73 F.3d 826, 835 (8th
Cir. 1996)). We will reverse the sentencing court’s factual determination of a
defendant’s role in the offense only if it is clearly erroneous. United States v. Tran,
122 F.3d 670, 674 (8th Cir. 1997). Jasper contends the district court erred because the
evidence at his hearing showed only that he distributed drugs and not that he managed
or supervised others involved in the conspiracy. We disagree.

       The evidence at the sentencing hearing demonstrated that Jasper exercised
significant control over Antonio Rodrigo. Jasper recruited Antonio Rodrigo to sell
crack cocaine, make deliveries and collect money in exchange for financial support


      2
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, presiding.

                                          -2-
from Jasper. Jasper determined the price of the crack cocaine sold by Rodrigo and
instructed him to accept only cash payment for the drugs. Jasper instructed Rodrigo
where to sell the drugs, to whom he should sell them and on how to deal with his best
customers. Furthermore, the evidence showed that Jasper controlled others by giving
them drugs for bringing him customers, by “fronting” them drugs, and by teaching
another drug dealer the technique of cooking cocaine into crack. This court has
previously found a managerial or supervisory role enhancement appropriate where a
defendant recruited others to sell drugs, decided the price and method of payment, and
determined where the drug sales would occur. Loveless, 139 F.3d at 594; United
States v. Ayers, 138 F.3d 360, 364 (8th Cir.), cert. denied, 119 S. Ct. 219 (1998). We
have also considered evidence that a defendant fronted drugs to others, United States
v. Bond, 135 F.3d 1247, 1249 (8th Cir.), cert. denied, 118 S. Ct. 2388 (1998), and
instructed others involved in the offense of criminal techniques, United States v.
Drapeau, 121 F.3d 344, 350 (8th Cir.1997), to support enhancements under U.S.S.G.
§ 3B1.1. Therefore, considering the record as a whole, we find the district court’s
determination that Jasper was a manager or supervisor under U.S.S.G. § 3B1.1 was not
clearly erroneous.

      Jasper’s sentence is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-